                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

United States of America,

        Plaintiff,

v.                                              Criminal Case No. 18-20008

D-4 Karen Hall,
                                                Sean F. Cox
        Defendant.                              United States District Court Judge

______________________________/

 MEMORANDUM ORDER FINDING DEFENDANT COMPETENT TO STAND TRIAL

        After finding that Defendant Karen Hall was not competent to stand trial, the Court

committed her to the custody of the Attorney General “for treatment in a suitable facility for a

reasonable amount of time, not to exceed four months, as is necessary to determine whether there

is a substantial probability that in the foreseeable future she will attain the capacity to permit the

proceedings to go forward.” (ECF No. 196, PageID 767-68).

        On July 8, 2019, Dr. Amor A. Correa, PhD, issued a forensic report, which concluded that

Hall had regained competency. On July 12, 2019, the director of the facility in which Hall was

hospitalized notified the Court that, in the opinion of its clinical staff, Hall was competent to proceed

in this case.

        On August 21, 2018, the Court held a second competency hearing. At this hearing, the

parties admitted Dr. Correa’s report and stipulated to Hall’s competency.

        The Court finds by a preponderance of the evidence that Hall is competent to stand trial in

this case and that she is NOT presently suffering from a mental disease or defect rendering her

mentally incompetent to the extent that she is unable to understand the nature and consequences of
the proceedings against her or to properly assist in her defense.

       IT IS SO ORDERED.

                                              s/SEAN F. COX
                                              Sean F. Cox
                                              United States District Judge




Dated: August 22, 2019




                                                 2
